     Case 2:19-cv-01199-APG-BNW Document 20 Filed 08/26/19 Page 1 of 3



 1    Jeff Silvestri (NSBN 5779)
      Rory T. Kay (NSBN 12416)
 2    McDONALD CARANO LLP
      2300 W. Sahara Ave, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: 702.873.4100
 4    Fax: 702.873.9966
      jsilvestri@mcdonaldcarano.com
 5    rkay@mcdonaldcarano.com

 6    Attorney for Defendant American Gaming
      Association
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9    ERIC EHMANN,                                  CASE NO.: 2:19-cv-01199-APG-BNW

10                           Plaintiff,

11           vs.

12    DESERT PALACE, LLC, a Domestic
      Corporation, PARIS LAS VEGAS                  JOINT STIPULATION RE SECOND
13    OPERATING COMPANY, LLC, a                     AMENDED COMPLAINT AND TIME TO
      Domestic Corporation, CAESARS                 RESPOND TO SAME
14    ENTERPRISE SERVICES, LLC, a
      Foreign Corporation, CPLV
15    MANAGER, LLC, a Foreign
      Corporation, CEOC, LLC, a Foreign
16    Corporation, CAESARS
      ENTERTAINMENT CORPORATION,
17    a Foreign Corporation, CAESARS
      RESORT COLLECTION, LLC, a
18    Foreign Corporation, and AMERICAN
      GAMING ASSOCIATION, a Foreign
19    Corporation,

20                           Defendants.

21

22           Pursuant to Local Rules IA 6-2 and 7-1, Plaintiff Eric Ehmann (“Plaintiff”), pro se, and
23    Defendant American Gaming Association (“AGA”), by and through its counsel McDonald
24    Carano LLP, hereby stipulate and agree as follows:
25           (1) Plaintiff filed a Complaint and an Amended Complaint in this case.
26           (2) On July 17, 2019, Plaintiff filed a Motion for Leave to File a Second Amended
27                 Complaint (the “Motion”). See ECF No. 6.
28           (3) Plaintiff has not yet served the Complaint or Amended Complaint upon AGA.
     Case 2:19-cv-01199-APG-BNW Document 20 Filed 08/26/19 Page 2 of 3



 1          (4) On July 30, 2019, Plaintiff and defendants Desert Palace, LLC, Paris Las Vegas

 2             Operating Company, LLC, Caesars Enterprise Services, LLC, CPLV Manager, LLC,

 3             CEOC, LLC, Caesars Entertainment Corporation, and Caesars Resort Collection,

 4             LLC (collectively, the “Caesars Defendants”) stipulated to permit Plaintiff to file his

 5             Second Amended Complaint (the “SAC”) and that the Caesars Defendants’ time to

 6             respond to the SAC pursuant to FRCP 12 would be 60 days after the date the Court

 7             entered an order on Plaintiff’s Motion. See ECF No. 11.

 8          (5) On July 31, 2019, the Court entered the Order granting Plaintiff and the Caesar

 9             Defendants’ stipulation. See ECF No. 14.

10          (6) On August 14, 2019, the Court entered an Order granting Plaintiff’s Motion. See

11             ECF No. 15.

12          (7) Consistent with the foregoing Orders, Plaintiff and AGA have reached an agreement

13             whereby AGA’s counsel will accept service of process of the Complaint, Amended

14             Complaint, and SAC on AGA’s behalf.

15          (8) Additionally, Plaintiff and AGA agree that AGA shall have 60 days from August 14,

16             2019 to respond to Plaintiff’s operative complaint pursuant to FRCP 12.

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///



                                               Page 2 of 3
     Case 2:19-cv-01199-APG-BNW Document 20 Filed 08/26/19 Page 3 of 3



 1           Plaintiff and AGA submit the foregoing, which is not for the purpose of delay, and

 2    request that the Court enter the Order included.
 3
             Dated this 26th day of August, 2019.
 4
      ERIC EHMANN                                    MCDONALD CARANO LLP
 5

 6    By: /s/ Eric Ehmann                            By: /s/ Rory T. Kay
          Eric Ehmann, Pro Se                           Jeff Silvestri (NSBN 5779)
 7        PO Box 2366                                   Rory T. Kay (NSBN 12416)
          Appleton, Wisconsin                           McDONALD CARANO LLP
 8        Tel: 920-277-6757                             2300 W. Sahara Ave, Suite 1200
          etehmann@gmail.com                            Las Vegas, NV 89102
 9
          Plaintiff                                      Attorney for Defendant American
10                                                       Gaming Association

11

12
                                                    DATED: August 28, 2019
13
                                                    IT IS SO ORDERED:
14

15                                                  _____________________________
                                                    United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
